DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 9/3/20.  As directed by the amendment, claims 1 and 6-18 have been amended.  Claims 1-18 are pending in this application.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,111,480. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach a garment with an interior and exterior panel having openings that are offset.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pezzimenti US 20130276201 A1 (herein after Pezzimenti).

Regarding claim 1, Pezzimenti discloses a vented garment comprising an interior panel (620) having a plurality of interior openings (paragraph 0024); and an exterior panel (610, paragraph 0031, as seen in Figure 6) having a plurality of exterior openings (410, paragraph 0025, paragraph 0032) located between a first seam edge (520, paragraphs 0024 and 0025 and as seen in Figures 1, 3, 5 and 6) and a second seam edge of a seam area (510), the exterior panel being attached to the interior panel (as seen in Figures 1, 3, 5 and 6) at a location that causes individual exterior openings to be offset from individual interior openings (paragraph 0025).  

Regarding claim 2, Pezzimenti discloses wherein the exterior panel (610) and the interior panel comprise a textile that weighs 89g/m2 or less (paragraph 0028).  

Regarding claim 3, Pezzimenti discloses further comprising a middle panel (630) located between the interior panel and the exterior panel (610); a chamber (as seen in Figure 6) defined by the middle panel and the exterior panel (as seen in Figure 6); and a thermally-insulating fill material (paragraph 0031) contained within the chamber (as seen in Figure 6).  

Regarding claim 4, Pezzimenti discloses wherein the thermally-insulating fill material comprises one or more of synthetic fiber and down (paragraph 0031).  

Regarding claim 5, Pezzimenti discloses wherein the middle panel (630) and the exterior panel are attached at least at the seam area (as seen in Figure 6).  
Page 2 of 114847-6508-8450 viApplication No. 15/988,138Attorney Docket No. 297229/150020US02CON Response Filed 09/03/2020 Reply to Office Action of: 06/25/2020
Regarding claim 6, Pezzimenti discloses wherein the plurality of interior openings (paragraphs 0024 and 0025) are not located within the seam area (paragraphs 0024 and 0025).  

Regarding claim 7, Pezzimenti discloses a vented garment (as seen in Figure 1) comprising: a vented-insulation section (630) that comprises: an interior panel (620) having a plurality of interior openings (paragraphs 0024 and 0025); and an exterior panel (610) having a plurality of exterior openings (paragraphs 0025) located between a first seam edge (as seen in Figures 1, 3, 5 and 6) and a second seam edge of a seam area (as seen in Figures 1, 3, 5 and 6), the exterior panel being attached to the interior panel (as seen in Figures 1, 3, 5 and 6) at a location that causes individual exterior openings not to overlap with individual interior openings (paragraphs 0024 and 0025).  

Regarding claim 8, Pezzimenti discloses, wherein the interior panel and the exterior panel comprise a fabric/textile that weighs 89g/m2 or less (paragraph 0028). 

Regarding claim 9, Pezzimenti discloses vented insulation section (630) further comprising a middle panel (as seen in Figure 6 and paragraph 0031) located between the interior panel (620) and the exterior panel (610); a chamber (as seen in Figure 6 and paragraph 0031) defined by a middle panel (630) and the exterior pane (610); and a thermally-insulating fill material (paragraph 0031) contained within the chamber (paragraph 0031).  

Regarding claim 10, Pezzimenti discloses wherein the middle panel is attached to the exterior panel at least at the seam area (paragraph 0031 and as seen in Figure 6).  

Regarding claim 11, Pezzimenti discloses wherein the vented-insulation section comprises less than 50% of the vented garment's exterior surface (as seen in Figure 1).  

Page 3 of 114847-6508-8450 viApplication No. 15/988,138Attorney Docket No. 297229/150020US02CON Regarding claim 12, Pezzimenti discloses vented garment comprising: an exterior panel (610); a middle panel (630) attached to the exterior panel at one or more seam areas (as seen in Figures 1, 3, 5 and 6); wherein a plurality of exterior openings (410) are located between a first seam edge (520) and a second seam edge (510) of  at least one of the one or more seam areas (as seen in Figure 6); and an interior panel (610) having a plurality of interior openings (paragraphs 0024 and 0025), the interior panel (610) attached to one or more of the middle panel (630) and the exterior panel at a location that causes individual exterior openings to be offset from individual interior openings (paragraph 0024 and 0025).  

Regarding claim 13, Pezzimenti discloses further comprising one or more chambers having exterior boundaries defined by the one or more seam areas (as seen in Figures 1, 3, 5 and 6).  

Regarding claim 14, Pezzimenti discloses wherein the one or more chambers contain one or more of synthetic fill and down (paragraph 0031).  

Regarding claim 15, Pezzimenti discloses wherein the exterior panel (610), the middle panel (630, paragraph 0031), and the interior panel comprise a knitted or woven construction (paragraphs 0004 and 0010).  

Regarding claim 16, Pezzimenti discloses wherein the exterior openings are positioned intermittently along the one or more seam areas (as seen Figure 6, paragraphs 0024 and 0025).  

Regarding claim 17, Pezzimenti discloses wherein at least one of the plurality of exterior openings or one of the plurality of interior openings have different sizes (410, as seen in Figure 6).  
Page 4 of 114847-6508-8450 viApplication No. 15/988,138Attorney Docket No. 297229/150020US02CON Response Filed 09/03/2020 Reply to Office Action of: 06/25/2020 
Regarding claim 18, Pezzimenti discloses wherein at least one of the plurality of exterior openings or one of the plurality of interior openings have different shapes (paragraphs 0024 and 0025).


ARGUMENT

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J TOMPKINS can be reached on (571) 272 -3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M FERREIRA/Examiner, Art Unit 3732                                                                                                                                                                                                        /ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732